*769Order sustaining a writ of habeas corpus and releasing the relator, Verdi, from custody under a commitment for contempt, reversed on the law and the facts, with ten dollars costs and disbursements, writ dismissed and the relator remanded to the custody of the sheriff of Kings county. A writ of habeas corpus may not be used as a substitute for a remedy by appeal. The record disclosed no defect in the jurisdiction of the court, which made the order of commitment, either in respect of jurisdiction of the subject-matter or of the person of the relator. (People ex rel. Hubert v. Kaiser, 206 N. Y. 46, 52.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.